The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is an examiner’s statement of reasons for allowance: the prior art fails to show or fairly suggest a display system for displaying a panoramic image and method thereof, having the combinations as claimed, including  N projectors and a controller, wherein the N projectors respectively project N sub-images according to N image data, wherein the N sub-images are sequentially connected and form a panoramic image,  so that two adjacent sub-images of the N sub-images partially overlap, and a first sub-image and an Nth sub-image of the N sub-images partially overlap, and the controller receives an original image, copies a first edge image corresponding to a first edge of the original image and connects the first edge image to a second edge of the original image that is opposite to the first edge, so as to generate an extended image corresponding to the sub-image overlapping area, the controller slices an adjusted image containing the original image and the extended image to generate the N image data, and transmits the N image data respectively to the N projectors, wherein each of the N image data has overlapping area image data corresponding to the sub-image overlapping area, and N is a positive integer greater than 1, as recited in the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sherrie Hsia whose telephone number is (571)272-7347. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Miller can be reached on 571-272-7353.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Any response to this action should be mailed to:

Commissioner for Patents 
P.O. Box 1450
Alexandria, VA 22313-1450

Or faxed to:
		(571) 273-8300

Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Customer Service Office whose telephone number is 571-272-1000.







/SHERRIE HSIA/Primary Examiner 
Art Unit 2422                                                                                                                                                                                                        



SH
August 27, 2022